Citation Nr: 1505926	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  13-25 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected L5-S1 herniated nucleus pulposus.

2.  Entitlement to a compensable rating prior to January 12, 2011 and from March 1, 2011 to July 24, 2011, and to a rating in excess of 30 percent since September 1, 2012, for the service-connected right knee disability, status post total knee replacement, and status post cystectomy of the lateral meniscus and multiple excisions of the right medial suprapatellar plica of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1972 to July 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September and October 2012 determinations of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

A September 2012 rating decision of the confirmed and continued the 20 percent rating assigned his L5-S1 herniated nucleus pulposus.  That decision additionally awarded the Veteran's service-connected right knee condition a temporary total (100 percent) evaluation for convalescence from January 12, 2011 to February 28, 2011, and additional temporary total evaluations for the period from July 25, 2011 to August 31, 2012.  A noncompensable evaluation for the right knee condition remained in effect for the period prior to January 11, 2011, and for the period from March 1, 2011 to July 24, 2011.  Effective September 1, 2012, the RO assigned the Veteran's right knee condition, status post total knee replacement, a 30 percent rating.

A subsequent October 2012 determination continued to deny a higher rating for his L5-S1 herniated nucleus pulposus and denied entitlement to a compensable rating prior to January 12, 2011 and from March 1, 2011 to July 24, 2011, and a rating in excess of 30 percent since September 1, 2012, for the right knee condition.  Additionally, that rating decision denied entitlement to service connection for cervicalgia, sinus bradycardia, hypertension, and colitis.  

In an October 2012 statement, the Veteran, through his representative, disagreed with the denial of the increased ratings claims for the low back and right knee, as well as the denial of service connection for cervicalgia, sinus bradycardia, and colitis.  See October 2012 Notice of Disagreement.  The Veteran did not disagree with the denial of service-connection for hypertension.  Id.  A July 2013 statement of the case (SOC) continued to deny increased ratings for the low back and right knee, and service connection for cervicalgia, sinus bradycardia, and colitis.  Subsequently, in August 2013, the Veteran perfected his appeal as to the issues of entitlement to higher ratings for his low back and right knee conditions.  See August 2013 Substantive Appeal (VA Form 9).  However, because he did not file a substantive appeal as to the denial of service connection for cervicalgia, sinus bradycardia, and colitis, those issues is not before the Board.  See 38 C.F.R. § 20.202.

Accordingly, the issues presently before the Board have been characterized as reflected on the title page.

The Board notes that the issue of entitlement to service connection for cervicalgia, to include as secondary to the service-connected L5-S1 herniated nucleus pulposus, was the subject of a September 2013 deferred rating decision, which determined that further development concerning this claim was warranted.  Such development specifically included the provision of VCAA notice addressing secondary service connection and a VA examination for an opinion as to the likely etiology of the claimed condition.  An October 2013 letter was sent to the Veteran requesting additional evidence concerning this claim, and discussing the criteria for secondary service connection.  The Veteran submitted additional evidence concerning this in November 2013, which included a letter from a treatment provider at the Ireland Army Community Hospital addressing the relationship between his lumbar spine condition and his claimed cervicalgia.  See November 2013 Letter from D.L.B.  See also November 2013 VCAA Notice Response.  It does not appear that any further action has been taken concerning this claim.  Accordingly, the Board is referring this issue to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2014).

Additionally, the issues of entitlement to service connection for a right knee scar and the propriety of the recoupment of separation pay through withholding of disability compensation payments have been raised by the record in an October 2012 Statement in Support of Claim, but have not been adjudicated by the AOJ.  Therefore, as the Board does not have jurisdiction over these claims, they are also referred to the AOJ for appropriate action.  Id.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his October 2013 substantive appeal, the Veteran requested a Board hearing to be conducted via live videoconference.  Such a hearing was scheduled for February 4, 2015.  See December 2014 Hearing Notification Letter.  Prior to the scheduled hearing, however, the Veteran, through his representative, asserted that he would be unable to attend because he was in the process of moving from Kentucky to Florida, and requested that the hearing be rescheduled at his local RO.  The Board finds that the Veteran has presented good cause for wishing to reschedule the hearing.  See 38 C.F.R. § 20.704(c), (d) (2014).  His request is hereby granted by virtue of this remand to provide him an opportunity to testify at a videoconference hearing before the Board.

Prior to scheduling any such hearing, the RO should clarify the Veteran's current address and determine the RO at which he would prefer to appear.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative to verify his current address and to determine the RO at which the Veteran would prefer to appear for his Board hearing.

2.  Schedule the Veteran for a videoconference hearing before the Board at the identified RO.  He must be provided proper notice of the hearing date, time, and location.  Copies of all notification must be associated with the claims file.  

3.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case must be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


